Citation Nr: 1815490	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a peripheral neuropathy of the bilateral lower extremities. 

2.  Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1983 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2017, the Veteran testified during a hearing before the undersigned in Washington, DC.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional evidence or argument directly to the Board.  Further, in a December 2017 statement, the Veteran's representative requested an additional 30 days (in addition to the previously granted 60 day abeyance).  Despite this additional time, to date, no additional evidence has been submitted.

The issue of entitlement to service connection for diabetes mellitus has been raised by the evidence of record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, service treatment records include various notations of borderline diabetes during active duty service.  In a September 2003 Report of Medical Assessment, conducted three months prior to service separation, the Veteran reported having borderline diabetes.  Service treatment records also include an undated report titled "retirement exam," where it was specifically noted by a physician that the Veteran had borderline diabetes.  Post-service treatment records dated in March 2006 note that the Veteran underwent an EMG, which confirmed a diagnosis of peripheral neuropathy.  The Veteran was noted to have had borderline diabetes "for a couple of years."  The impression was noted as "peripheral neuropathy.  Controlled diabetes mellitus, type II w/neurologic manifestations."  As the evidence suggests some relationship between the Veteran's peripheral neuropathy and diabetes, the Board finds that the claim for service connection for diabetes mellitus has been reasonably raised by the medical evidence of record.  See generally Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The claim for entitlement to service connection for diabetes not been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Peripheral Neuropathy

The Veteran maintains that she has had numbness and pain in her feet since service.  See Board Hearing Transcript at pgs. 10-11.

The evidence demonstrates that the Veteran has been diagnosed with peripheral neuropathy of the feet.  See March 2006 treatment record (result of EMG showing peripheral neuropathy).  

Service treatment records contain various indications that the Veteran had borderline diabetes.  In a September 2003 Report of Medical Assessment, conducted three months prior to service separation, the Veteran indicated that she had borderline diabetes.  Service treatment records also include an undated report titled "retirement exam," where it was specifically noted by a physician that the Veteran had borderline diabetes.  

Following service separation, the Veteran was seen at the Naval Medical Center in Portsmouth, Virginia, in November 2005 for numbness in the feet.  A notation of possible tarsal tunnel was noted.  Post-service treatment records dated in March 2006 also note that the Veteran underwent an EMG, which confirmed a diagnosis of peripheral neuropathy.  The Veteran was noted to have had borderline diabetes "for a couple of years."  The impression was noted as "peripheral neuropathy.  Controlled diabetes mellitus, type II w/neurologic manifestations."

As discussed in the Introduction section above, the Board is referring the issue of service connection for diabetes to the AOJ for initial consideration.  Following adjudication of the diabetes issue, the AOJ should then schedule the Veteran for a VA examination to assist in determining whether the Veteran's peripheral neuropathy is directly related to service or to diabetes (if service connected).  

The AOJ should also ask the Veteran to identify the provider(s) of any medical records pertaining to the her diabetes since service separation, to include private and VA providers.  

Allergic Rhinitis

The Veteran maintains that her service-connected allergic rhinitis disability is more severe than what is contemplated by the currently assigned noncompensable rating.

During the November 2017 Board hearing, the Veteran testified that her disability had worsened since the last VA examination.  See id at pg. 7.  The Board notes that the Veteran was last afforded a VA examination in April 2011, almost seven years ago.  As such, a remand is necessary so that the Veteran may be afforded a new VA examination to ascertain the current severity of her service-connected allergic rhinitis disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the Veteran to identify the provider(s) of any medical records pertaining to the her diabetes.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified. If any records requested are unavailable, the reason must be explained for the record.

2.  Obtain any and all VA treatment records, if any.  

3.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of her peripheral neuropathy.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy was incurred in service or is causally related to the Veteran's active duty.  (NOTE:  the Veteran was noted to have borderline diabetes in service).

(b)  If diabetes mellitus is found to be a service-connected disability, the examiner should state whether the Veteran's peripheral neuropathy is either caused or aggravated by diabetes.  

(c)  A complete rationale should be provided for the opinions given. If the requested medical opinions cannot be given, the examiner should state the reason(s) why.

4.  Schedule the Veteran for an examination to determine the current severity of her allergic rhinitis disability.  All tests deemed necessary should be conducted and the results reported in detail.

5.  Then, readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


